Title: From Alexander Hamilton to James McHenry, 26 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby. 26. 1800
          
          I have the honor to refer you to a letter dated mine of January 6th. containing an extract of a letter from Colonel Hunewell recommending the appointment of Messrs. Rudberg & Abbott as Lieutenants in his regiment. I now forward The following is an extract from a letter of his dated February 6th which will shew that when he wrote the former letter he was under some mistake. “I most seriously apologize for an error committed in my letter respecting the recommendation of Messrs. Rudberg & Abbott, it ought to have been Abel Barrett agreeably to my letter of 3rd August 1799.”
          On the 13 of last month I wrote to you requesting you to approve of an account of Colonel Bentley’s, forwarded to your department and which had been rejected, for the payment of Eagles which he purchased together with some Cockades by my order. Colonel Bentley supplied the latter by my order and he as well as myself considered the Eagle as a part of the Cockade. I request your determination on this subject. Inclosed I have the honor to send you the resignation of Dr Finley Surgeon to the 12 Regt. Infantry the acceptance of which I recommend as for the good of the service.
          with great respect &c
          Secy of War
        